Citation Nr: 0516050	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-39 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for service-connected 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to January 1946.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Additionally, the Board notes that, in May 2005, the veteran 
presented testimony before the undersigned Veterans Law Judge 
(VLJ) at the RO with respect to the issue on appeal.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2. The veteran's service-connected malaria is currently 
asymptomatic, blood tests reveal no malarial parasites and 
there are no residuals of malaria involving the liver or 
spleen.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 
6304 (2004).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the April 2004 RO letter, the 
May 2004 rating decision and the October 2004 statement of 
the case.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, and did so 
in May 2005.  As no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted or identified, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational letters 
and a statement of the case VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See Mayfield v. Nicholson, No. 02-1077, 2005 
WL 957317 (Vet. App. Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased ratings.  He 
has, by information letters, a rating decision and a 
statement of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran was granted service connection for malaria and 
awarded a 10 percent disability evaluation via a June 1946 
rating decision.  In a subsequent rating decision dated in 
May 1947, the veteran's disability evaluation for malaria was 
reduced to a noncompensible rating because there was no 
medical evidence showing a recurrence or relapse of malaria 
in the past year.  Currently, the veteran is seeking a 
compensable evaluation for his service-connected malaria.

The evidence of record includes a May 2004 VA medical 
examination.  At the examination, the veteran complained of 
cold sweats and hot flashes.  A blood test was performed 
which was negative for malarial parasites.  The VA examiner's 
impression was "history of malaria in the past."

A letter from the office of Dominick Condo, M.D., and Don D. 
Simone, M.D., was received in May 2004.  This letter does not 
discuss malaria.

The veteran has also submitted materials from the Centers for 
Disease Control and Prevention containing general information 
about malaria.

A lab report ordered by Spartaco Bellomo, M.D., and dated in 
February 2005 is also included in the record.  This lab 
report indicated that the veteran's blood was negative for 
malarial parasites.

The veteran presented testimony at a hearing before the 
undersigned Veteran's Law Judge on May 24, 2005.  The Board 
also notes that the veteran signed a waiver dated in May 2005 
waiving regional office consideration of additional evidence 
submitted.  At his hearing, the veteran testified that his 
condition was not currently active.  He testified that he 
experienced symptoms he believed to be due malaria such as 
cold sweats and chills.  The veteran also testified that he 
drinks quinine in water in order to treat his malaria.  
Finally, the veteran testified that Dr. Bellomo diagnosed him 
with malaria. 

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (2004).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's residuals of malaria have been rated as 
noncompensable pursuant to the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 6304 (2004).  Under Diagnostic 
Code 6304 a 100 percent rating for malaria is assigned when 
there is an active disease process.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, malaria is to be rated as residuals such 
as liver or spleen damage under the appropriate system.  See 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2004).

The record contains two blood tests performed in May 2004 and 
in February 2005, which failed to indicate the presence of 
malarial parasites in blood, smears.  Despite the veteran's 
contentions that Dr. Bellemo diagnosed him with malaria, the 
blood test ordered by Dr. Bellemo in February 2005 
specifically indicated that no malarial parasites were found 
in the veteran's blood.  Additionally, the medical evidence 
of record fails to indicate any residual injuries related to 
the veteran's malaria.

Accordingly, in the absence of active disease or any residual 
disability, such as liver or spleen damage, the Board finds 
that there is no basis to award a compensable rating.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for a 
compensable rating for malaria.  

The Board acknowledges the sincerity of the veteran's 
statements submitted in support of his claim.  The veteran is 
certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, the claim for a compensable evaluation for 
malaria is denied.  The application of the reasonable doubt 
doctrine is, therefore, not warranted in this case.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R.§ 3.102; Gilbert v Derwinski, 1 
Vet. App. 49, 55 (1990).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected malaria, alone, 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Board, however, notes that there is no evidence 
of record that the veteran's service-connected malaria causes 
marked interference with employment, or necessitated any 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The 
Board notes that there are no medical records that show 
frequent periods of hospitalization on account of the 
veteran's service-connected malaria.  In light of the 
foregoing, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.


ORDER

A compensable evaluation for malaria is denied.   



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


